Citation Nr: 0638227	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with dysthymic disorder and social 
anxiety disorder, currently evaluated as 70 percent 
disabling. 

2.  Entitlement to an effective date for an increased 
evaluation for PTSD with dysthymic disorder and social 
anxiety disorder prior to May 4, 2000. 

3.  Entitlement to special monthly compensation based on need 
of aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision granted a 50 percent 
rating for PTSD, effective September 21, 2000, and denied 
entitlement to special monthly compensation based on aid and 
attendance/housebound.

The veteran's April 2004 notice a disagreement (NOD) raised 
the issue of entitlement to an effective date for increased 
evaluation for PTSD, with dysthymic disorder and social 
anxiety disorder, prior to September 21, 2000.

A December 2004 rating decision increased the evaluation for 
PTSD to 70 percent and assigned an effective date of May 4, 
2000.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board will therefore adjudicate the veteran's 
claim for an increased rating for PTSD, and entitlement to an 
effective date for an increased evaluation for PTSD prior to 
May 4, 2000.

The record also raises the issue of entitlement to the 
adjudication of an informal claim for service connection for 
a seizure disorder, raised by a September 1968 VA 
examination, as well as a claim of failure to adjudicate a 
claim for service connection for a seizure disorder.  The 
Board finds these claims to be characterized as whether new 
and material evidence has been presented regarding 
entitlement to an effective date for seizure disorder prior 
to May 27, 1993.  This claim, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran was afforded a VA examination of his PTSD on 
May 4, 2000, which provided the basis for the currently 
assigned effective date.

2.  Since May 4, 2000, the veteran's PTSD has not been 
manifested by total occupational and social impairment.

3.  The veteran filed his claim for an increased disability 
evaluation for PTSD, through his representative, on September 
21, 2000, and the clinical evidence prepared during the year 
prior that filing does not show an increase in disability 
prior to May 4, 2000.


CONCLUSIONS OF LAW

1.  Since May 4, 2000, the veteran has not met the criteria 
for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for an effective date earlier than May 4, 
2000, for a 70 percent rating for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.400, 20.302, 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. §5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. §5103 (a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran's status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  In this case there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2004 
correspondence fulfills the provisions of 38 U.S.C.A. §5103 
(a).  Thereafter, the claims were readjudicated in the 
December 2004 SOC.

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the veteran was not provided advance notice 
addressing how an effective date would be assigned.  Since 
May 1993, however, the veteran has been represented by 
competent legal counsel who is well versed in the field of 
veteran's law.  Hence, the veteran and his representative 
cannot now argue that even prior to the rating decision which 
assigned the current effective date that they were unaware of 
the laws and regulations governing the assignment of 
effective dates.  Cf.  Andrews v. Nicholson, 421 F.3d 1278 
(Fed.Cir. 2005); Overton v. Principi, No. 02-1814 (U.S. Vet. 
App. Sep. 22, 2006).  

Under 38 U.S.C.A. §5103 (a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the April 2003 
rating decision the content of the notice provided to the 
appellant has fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corps. v.Lydall, Inc., 159 F.3d. 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified VA 
treatment records were obtained, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

Increased Rating Claim

The veteran contends that his PTSD is manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  The Board disagrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§4.1, 4.2, when assigning 
a disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a December 1995 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, as 30 percent disabling, effective May 
27, 1993.  In April 2003, the RO granted an increased 
disability evaluation of 50 percent for PTSD, effective 
September 21, 2000.  In December 2004, the RO increased the 
veteran's disability evaluation for PTSD to 70 percent, 
effective May 4, 2000.  The 70 percent disability evaluation 
has remained in effect to the present time.

Diagnostic Code 9411 provides that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation or own 
name.  Id.

The pertinent evidence of record includes VA examinations 
conducted in May 2000 and April 2003; and VA treatment 
records from March to November 2001, and from June 2003 to 
December 2004.  The aforementioned records reveal no patient 
reports or clinical observations of a gross impairment in 
thought process or communication.  Nor do they show 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; or 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  Absent 
as well is any evidence that the veteran is disorientated to 
time or place; or memory loss for names of close relatives or 
own name.

The May 4, 2000 VA examination, as noted above, included no 
patient reports that would meet the requirements for a 100 
percent rating for PTSD.  The veteran was able to present his 
history in a logical and sequential fashion, although he was 
obviously under stress when discussing PTSD issues.  The 
veteran was alert; he showed no particular mannerisms, 
gestures, twitches or tics.  He was cooperative and able to 
maintain some eye contact and indeed established some level 
of rapport with the examiner.  He seemed able to perceive 
what was going on and to have some understanding of what 
transpired.  His thought content was goal-directed; there was 
no evidence of tangential, circumstantial or rambling 
thinking.  He was not frankly delusional, although he did not 
want anybody touching him or coming up behind him.  There was 
no evidence of thought insertion, withdrawal or broadcasting.  
There appeared to be no evidence of a formal thought 
disorder.  He was alert and fully oriented to time, place, 
person and purpose.  He remembered three out of three 
objects.  He abstracted one of two similarities and one 
proverb.  He was able to spell the word "world" in reverse.  
He appeared to use good judgment in coming in for a follow-
up.  The veteran was depressed on a zero to 10 scale, scoring 
himself as an eight.  He was not, however, suicidal or 
homicidal.  The veteran's Global Assessment of Functioning 
(GAF) score was 48.

In April 2003, the veteran was afforded another VA 
examination.  He reported that he lived with his wife, whom 
he recently married (his first wife having passed away).  He 
did chores around the house.  He had no friends, although he 
liked to fish and occasionally went to church.  On 
examination, the veteran was alert and co-operative.  He 
answered questions and volunteered information.  There were 
no loose associations or flight of ideas.  No bizarre motor 
movements or tics were noted.  His mood was a bit tense, but 
his affect was appropriate.  He stated that he had 
nightmares, flashbacks, and intrusive thoughts.  No homicidal 
or suicidal ideations were observed.  There were no 
delusions, hallucinations, or ideas of reference; nor was 
there suspiciousness.  He was oriented.  His memory, both 
remote and recent, was good.  Insight and judgment appeared 
to be adequate, as was intellectual capacity.  His GAF score 
was 53.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score between 41 and 50 reflects 
the presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; . . 
.)."  A GAF score between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."

The Board finds that the preponderance of the evidence is 
against finding that the veteran's PTSD is manifested by 
adverse symptomatology that equates to total occupational and 
social impairment.  In this regard, while the record shows 
that the veteran is impaired due to PTSD, there is no 
evidence of such signs as a gross impairment in thought 
processes or communication.  The appellant does not present 
evidence of persistent delusions or hallucinations.  His 
behavior is not shown to be grossly inappropriate.  There is 
no evidence that the appellant is in danger of hurting self 
or others.  The appellant is not shown to be unable to 
perform activities of daily living, to include basic personal 
hygiene.  Finally, the appellant is not disoriented to time, 
place, or person.  Accordingly, the Board concludes that 
since May 4, 2000, the preponderance of the evidence is 
against finding that the veteran is entitled to a 100 percent 
rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The claim is denied.

Based on statements by the veteran's representative, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2006).  Simply put, there is no objective evidence, however, 
that his PTSD acting alone has resulted in frequent periods 
of hospitalization or in marked interference with employment.

It is undisputed that this disability affects employment, but 
the Board emphasizes that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairment in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades a disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that the criteria for submission of 
extra-schedular consideration pursuant to 38 C.F.R. 
§3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


Earlier Effective Date Claim

It is argued that the veteran is entitled to an effective 
date for a 70 percent evaluation for PTSD of May 4, 1999.  It 
is requested that the veteran be afforded the benefit of the 
doubt.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one year preceding the date 
of receipt of the claim for increased compensation.  In that 
situation, the law provides that the effective date "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. §3.157 (2006).

The veteran is seeking, as noted above, an effective date 
prior to May 4, 2000.  A document received by the RO on 
September 21, 2000 constitutes the claim for an increased 
evaluation for PTSD.  The Board has determined, as noted 
above, that the date the claimant first met the criteria for 
a 70 percent rating on May 4, 2000.  That is the date of the 
VA examination upon which the presently existing 70 percent 
disability rating is based.  It was also the date on which it 
was first factually ascertainable that an increase in 
disability had occurred.  There is no other pertinent 
clinical evidence in the claims file dating between September 
21, 1999 and May 3, 2004 upon which the claim for an 
increased rating may be granted.  Without clinical evidence 
showing an increase in disability an earlier effective date 
is not in order.  

Hence, an effective date for a 70 percent evaluation for PTSD 
prior to May 4, 2000 is not warranted.  Therefore, the claim 
for an earlier effective date is denied.  38 C.F.R. §§3.400, 
20.302.




Conclusion

In reaching the above conclusions, the Board has not 
overlooked written statements to the RO by the veteran's 
attorney, or the claimant's statements to VA examiners.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's and his attorney's 
statements addressing the severity of the claimant's PTSD are 
not probative evidence as to the issues on appeal.  

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating for PTSD is denied.

An effective date earlier than May 4, 2000, for assignment of 
a 70 percent rating for PTSD, is denied.


REMAND

The appellant is claiming entitlement to a special monthly 
compensation based on a need for aid and attendance, or the 
need to remain housebound.  While VA examinations have been 
conducted, no examination adequately addressed whether the 
veteran's psychiatric and/or any other organic mental 
disorder necessitates the aid and attendance of another, or 
renders the claimant permanently housebound.  Accordingly, a 
remand is required to afford the veteran a VA special monthly 
compensation (SMC) examination.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and its implementing regulations, is lacking in this 
instance, given that no attempt to afford the veteran any 
VCAA notice with respect to his claim of entitlement to a 
special monthly compensation based on the need for regular 
aid and attendance or being housebound is shown.  On remand, 
therefore, the claimant should be supplied the appropriate 
notice of VA's statutory duty to assist the veteran.

Therefore, the appeal is REMANDED for the following actions: 

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38  C.F.R. § 
3.159, the veteran is to be advised in 
writing of what information and evidence 
are still needed to substantiate his 
claim of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or being 
housebound.  The veteran should also be 
notified of what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.   
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
He should also be instructed of his right 
to submit any additional argument and/or 
evidence in support of his claim.  That 
evidence may be of a lay or medical 
variety, including but not limited to 
that indicating that his disabilities 
require that he be regularly aided and 
attended to by another person.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for any of 
the service connected disabilities he 
alleges render him entitled to special 
monthly compensation based on the need 
for regular aid and attendance, or being 
housebound.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

3.  Upon receipt of the foregoing 
information, and any needed 
authorization, the RO should obtain 
copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled 
since the December 2004 SOC, must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.  
If any of the pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran notified in 
writing.  Because VA treatment records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his multiple disabilities and 
whether such disabilities require the 
regular aid attendance of another person 
or render him housebound.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth. 

Considering only the appellant's service 
connected disorders, the examiner must 
answer each of the following:

(a)  Is the veteran blind or so 
nearly blind as to have corrected 
visual acuity of 5/200 or less, in 
both eyes, or concentric contraction 
of the visual field to 5 degrees or 
less?

(b)  Is the veteran a patient in a 
nursing home because of mental or 
physical incapacity?

(c)  Is the veteran unable to dress 
or undress himself?

(d)  Is the veteran able to keep 
himself ordinarily clean and 
presentable?

(e)  Is there a frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid (this 
will not include the adjustment of 
appliances which normal persons 
would be unable to adjust without 
aid, such as supports, belts, lacing 
at the back, etc.)?

(f)  Is the veteran unable to feed 
himself through a loss of 
coordination of upper extremities or 
through extreme weakness?

(g)  Is the veteran unable to attend 
to the wants of nature?

(h)  Is there incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment? 

(I)  is the veteran bedridden, that 
is, does he have disablement through 
its essential character that 
actually requires that he remain in 
bed?  The fact that the claimant has 
voluntarily taken to bed or that a 
physician has prescribed rest in bed 
for the greater or lesser part of 
the day to promote convalescence or 
cure does not suffice.  

38 C.F.R. §§ 3.351(c) (1), 3.352(a) 
(2006).

5.  Thereafter, the RO should undertake 
any other development deemed appropriate 
regarding the veteran's claim of 
entitlement to special monthly 
compensation on the basis of the need for 
regular aid and  attendance or being 
housebound, prior to the readjudication 
of such claim based on all of the 
evidence on file and all governing legal 
authority.  In the event that the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case (SSOC) citing all pertinent 
evidence and dispositive legal authority.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


